     Case:19-19802-JGR Doc#:332-1 Filed:02/02/21                                        Entered:02/02/21 09:00:26 Page1 of 39

DEBTOR(S): PEAK SERUM, INC                                                           MONTHLY OPERATING REPORT
                                                                                            CHAPTER 11
CASE NUMBER:               19-19802 JGR


                                                               Form 2-A
                                                            COVER SHEET

                                                 For Period End Date: 12/31/2020



Accounting Method:              X     Accrual Basis           Cash Basis



                        THIS REPORT IS DUE 21 DAYS AFTER THE END OF THE MONTH

                                                      Debtor must attach each of the following documents unless the U. S. Trustee
Mark One Box for Each                                 has waived the requirement in writing. File the original with the Clerk of Court.
Required Document:                                    Submit a duplicate, with original signature, to the U. S. Trustee.


Report/Document             Previously
     Attached                Waived                          REQUIRED REPORTS/DOCUMENTS

        X                                             1. Cash Receipts and Disbursements Statement (Form 2-B)

        X                                             2. Balance Sheet (Form 2-C)

        X                                             3. Profit and Loss Statement (Form 2-D)

        X                                             4. Supporting Schedules (Form 2-E)

        X                                             5. Quarterly Fee Summary (Form 2-F)

        X                                             6. Narrative (Form 2-G)

        X                                             7. Bank Statements for All Bank Accounts
                                                          (Redact all but last 4 digits of account number and remove check images)
        X                                             8. Bank Statement Reconciliations for all Bank Accounts

        X                                             9. Evidence of insurance for all policies renewed or replaced during month




I declare under penalty of perjury that the following Monthly Operating Report, and any
attachments thereto are true, accurate and correct to the best of my knowledge and belief.

Executed on:            1/19/2021            Print Name:                                     PEAK SERUM, INC

                                             Signature:

                                             Title:                                          DEBTOR IN POSSESSION


                                                                                                                               Rev. 01/01/2018
      Case:19-19802-JGR Doc#:332-1 Filed:02/02/21                         Entered:02/02/21 09:00:26 Page2 of 39


DEBTOR(S): PEAK SERUM, INC                                                   CASE NO:             19-19802 JGR

                                                           Form 2-B
                                CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                             For Period:   12/1/2020 to       12/31/2020


CASH FLOW SUMMARY                                                            Current
                                                                             Month                 Accumulated

1.    Beginning Cash Balance                                         $       138,974.91 (1)   $       34,245.94 (1)

2.    Cash Receipts
        Operations                                                           775,650.61            5,023,451.44
        Sale of Assets                                                              0.00                    0.00
        Loans/advances                                                              0.00                    0.00
        Other:                                                                      0.00                    0.00
         Total Cash Receipts                                         $       775,650.61       $    5,023,451.44


         Other: Internal Account Transfers                                             -             361,486.22


3.    Cash Disbursements
        Operations                                                           348,861.28            4,401,965.64
        Debt Service/Secured loan payment                                           0.00                    0.00
        Professional fees/U.S. Trustee fees                                     2,389.60               69,444.40
        Professional fees paid from retainer (e.g. COLTAF accts)                    0.00               22,912.70
        Other                                                                       0.00                    0.00
         Total Cash Disbursements                                    $       351,250.88       $    4,494,322.74


         Other: Internal Account Transfers                                             -             361,486.22


4.    Net Cash Flow (Total Cash Receipts less
          Total Cash Disbursements)                                          424,399.73              529,128.70


     5 Ending Cash Balance (to Form 2-C)                             $       563,374.64 (2)   $      563,374.64 (2)


CASH BALANCE SUMMARY                                                                                  Book
                                                             Financial Institution                   Balance

      Petty Cash                                                                              $       (1,018.00)
      DIP Operating Account                                 Independent Bank x0191                   566,448.21
      Other Operating Account                               FNB X2114                                 (4,492.37)
      Retainers held by professionals (i.e. COLTAF)                                                    2,436.80

      TOTAL (must agree with Ending Cash Balance above)                                       $      563,374.64 (2)

(1) Accumulated beginning cash balance is the cash available at the commencement of the case and retainers.
    Current month beginning cash balance should equal the previous month's ending balance.
(2) All cash balances should be the same.
  Case:19-19802-JGR Doc#:332-1 Filed:02/02/21                                                      Entered:02/02/21 09:00:26 Page3 of 39

DEBTOR(S): PEAK SERUM, INC                                                         CASE NO:            19-19802 JGR

                                                            Form 2-B
                               CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                              For Period:      12/1/2020      to      12/31/2020

CASH RECEIPTS DETAIL                                   Account No:                             IB - 0191 (DIP)
(attach additional sheets as necessary)

       Date                         Payer                                  Description                    Amount
  12/01/2020       Lauren Simon                             1100 Accounts Receivable (A/R)                       185.00
  12/02/2020                                                -Split-                                              700.00
  12/02/2020       Alex Barr                                1100 Accounts Receivable (A/R)                       366.80
  12/02/2020       Svetlana Komarova                        1100 Accounts Receivable (A/R)                       253.50
  12/03/2020       Abbott Laboratories                      1100 Accounts Receivable (A/R)                    7,516.40
  12/03/2020       Nicholas Monday                          1100 Accounts Receivable (A/R)                    1,810.00
  12/03/2020       John Elrod                               1100 Accounts Receivable (A/R)                       880.50
  12/03/2020       Miranda Anderson                         1100 Accounts Receivable (A/R)                       387.90
  12/04/2020       Baylor Genetics                          1100 Accounts Receivable (A/R)                    3,255.00
  12/04/2020       Donna Bucci                              1100 Accounts Receivable (A/R)                    2,291.50
  12/04/2020       Pratibha Singh                           1100 Accounts Receivable (A/R)                       490.00
  12/06/2020       Alta Genetics                            1100 Accounts Receivable (A/R)                   17,325.00
  12/06/2020       Landmark Packaging                       1100 Accounts Receivable (A/R)                    8,208.00
  12/06/2020       Jacob Peterson                           1100 Accounts Receivable (A/R)                       229.00
  12/07/2020       Thomas Scientific                        1100 Accounts Receivable (A/R)                   12,950.00
  12/07/2020       Roberta Kahn                             1100 Accounts Receivable (A/R)                   11,696.40
  12/07/2020       Ryanne Boursiquot                        1100 Accounts Receivable (A/R)                    3,844.00
  12/07/2020       Elizabeth Olivia Gordon                  1100 Accounts Receivable (A/R)                    3,390.00
  12/07/2020       Alyssa Wilson                            1100 Accounts Receivable (A/R)                    1,666.80
  12/07/2020       BlueRock Therapeutics ULC                1100 Accounts Receivable (A/R)                    1,073.00
  12/07/2020       Cassidy Hinman                           1100 Accounts Receivable (A/R)                       354.00
  12/07/2020       Shelly Lorey                             1100 Accounts Receivable (A/R)                       351.20
  12/07/2020       Yuli Ouyang                              1100 Accounts Receivable (A/R)                       180.20
  12/07/2020       Jeremiah Lucas                           1100 Accounts Receivable (A/R)                       170.00
  12/07/2020       Quartzy                                  1100 Accounts Receivable (A/R)                       117.00
  12/07/2020       Ethel F Restrepo                         1100 Accounts Receivable (A/R)                       110.20
  12/07/2020       Mark Hunt                                1100 Accounts Receivable (A/R)                       100.00
  12/08/2020       Genentech                                1100 Accounts Receivable (A/R)                    6,896.00
  12/08/2020       Aaron Rosenberg                          1100 Accounts Receivable (A/R)                    1,464.60
  12/08/2020       Windsor-Severance Fire                   1100 Accounts Receivable (A/R)                       196.40
  12/09/2020       East Bay Regional Park District          1100 Accounts Receivable (A/R)                    5,172.00
  12/09/2020       R. Welner                                1100 Accounts Receivable (A/R)                    1,521.00
  12/09/2020       Paul Gordy                               1100 Accounts Receivable (A/R)                       433.60
  12/09/2020       Mei Niu                                  1100 Accounts Receivable (A/R)                       324.00
  12/09/2020       Mihir Shetty                             1100 Accounts Receivable (A/R)                       272.50
  12/09/2020       Viola Rouse                              1100 Accounts Receivable (A/R)                       229.50
  12/09/2020       Dave Regan                               1100 Accounts Receivable (A/R)                       110.00
  12/09/2020       Darren Yuen                              1100 Accounts Receivable (A/R)                       109.35
  12/10/2020       Rupa Idate                               1100 Accounts Receivable (A/R)                       189.20
  12/11/2020       Todd Haight                              1100 Accounts Receivable (A/R)                  217,082.80
  12/11/2020       Artis Lab                                1100 Accounts Receivable (A/R)                   76,265.00
  12/11/2020       MGMIRAND                                 1100 Accounts Receivable (A/R)                   12,870.00
  12/11/2020       Fred Hutch                               1100 Accounts Receivable (A/R)                    2,773.00
  12/11/2020       Sean Bennett                             1100 Accounts Receivable (A/R)                       357.70
  12/11/2020       Kurtis Willingham                        1100 Accounts Receivable (A/R)                       252.10
  12/12/2020       Celeste Simon                            1100 Accounts Receivable (A/R)                       310.00
  12/14/2020       Henry Newton                             1100 Accounts Receivable (A/R)                       945.00
  12/14/2020       Theresa Nahreini                         1100 Accounts Receivable (A/R)                       313.20
  12/15/2020       Joseph Kilgore                           1100 Accounts Receivable (A/R)                   99,665.00
  12/15/2020       Caroline Wiser                           1100 Accounts Receivable (A/R)                    4,321.00
  12/15/2020       Alec Ahearn                              1100 Accounts Receivable (A/R)                       603.00
  12/15/2020       Deanna Adams                             1100 Accounts Receivable (A/R)                       113.00
  12/16/2020       East Bay Regional Park District          1100 Accounts Receivable (A/R)                    6,206.40
  12/16/2020       Jennifer Blancas                         1100 Accounts Receivable (A/R)                    1,641.00
  12/16/2020       Chris Gresham                            1100 Accounts Receivable (A/R)                       840.00
  12/16/2020       Camila Pacheco                           1100 Accounts Receivable (A/R)                       424.00
  12/16/2020       Mihir Shetty                             1100 Accounts Receivable (A/R)                       360.60
  12/17/2020       Greg Wiepz                               1100 Accounts Receivable (A/R)                    2,798.20
  12/17/2020       Weimin Li                                1100 Accounts Receivable (A/R)                    1,992.00
  12/17/2020       Rupa Idate                               1100 Accounts Receivable (A/R)                    1,519.00
  12/17/2020       Sruti Chandra                            1100 Accounts Receivable (A/R)                       753.80
  12/17/2020       Vincent Nerone                           1100 Accounts Receivable (A/R)                       485.00
  12/17/2020       Kristen Jackson                          1100 Accounts Receivable (A/R)                       210.00
   Case:19-19802-JGR Doc#:332-1 Filed:02/02/21                                                Entered:02/02/21 09:00:26 Page4 of 39
   12/22/2020         Greg Wiepz                          1100 Accounts Receivable (A/R)                2,798.20
   12/22/2020         Nicholas Monday                     1100 Accounts Receivable (A/R)                 826.75
   12/22/2020         Caroline Bodnya                     1100 Accounts Receivable (A/R)                 737.50
   12/22/2020         Liliana Hernandez                   1100 Accounts Receivable (A/R)                 536.00
   12/22/2020         Carol Averill                       1100 Accounts Receivable (A/R)                 237.60
   12/22/2020         Jean Acosta                         1100 Accounts Receivable (A/R)                 190.00
   12/22/2020         Vikki HIse                          1100 Accounts Receivable (A/R)                 163.50
   12/22/2020         Sarah Davis                         1100 Accounts Receivable (A/R)                 116.80
   12/22/2020         Karen Sykes                         1100 Accounts Receivable (A/R)                 104.00
   12/24/2020         Josie Sargent                       1100 Accounts Receivable (A/R)                  23.80
   12/28/2020         Cindy Su                            1100 Accounts Receivable (A/R)                4,281.80
   12/28/2020         Quartzy                             1100 Accounts Receivable (A/R)                1,095.00
   12/28/2020         Omega Scientific, Inc.              1100 Accounts Receivable (A/R)                 880.00
   12/28/2020         Ronal Shikiya                       1100 Accounts Receivable (A/R)                 785.60
   12/28/2020         Sara Williford                      1100 Accounts Receivable (A/R)                 772.00
   12/28/2020         Lab Procurement Services            1100 Accounts Receivable (A/R)                 740.71
   12/28/2020                                             -Split-                                        724.00
   12/28/2020         Donna Johnson                       1100 Accounts Receivable (A/R)                 714.00
   12/28/2020         Soojin Kim                          1100 Accounts Receivable (A/R)                 607.20
   12/28/2020         Svetlana Komarova                   1100 Accounts Receivable (A/R)                 454.00
   12/28/2020         Brian Power                         1100 Accounts Receivable (A/R)                 345.00
   12/28/2020         Kimberly Kremer                     1100 Accounts Receivable (A/R)                 338.80
   12/28/2020         Katherine Sideritch                 1100 Accounts Receivable (A/R)                 273.00
   12/28/2020         Fudong Wang                         1100 Accounts Receivable (A/R)                 230.40
   12/28/2020         Donna Johnson                       1100 Accounts Receivable (A/R)                 223.80
   12/29/2020         Jim Yu                              1100 Accounts Receivable (A/R)               80,940.00
   12/29/2020         Level Biotechnology Inc.            1100 Accounts Receivable (A/R)               48,980.00
   12/29/2020         Amy Richardson                      1100 Accounts Receivable (A/R)               23,122.00
   12/29/2020         Karen Sayers                        1100 Accounts Receivable (A/R)               19,837.50
   12/29/2020         Maxime Dutscher                     1100 Accounts Receivable (A/R)               19,087.20
   12/29/2020         Genentech                           1100 Accounts Receivable (A/R)                8,620.00
   12/29/2020         Jenna Crowell                       1100 Accounts Receivable (A/R)                7,708.80
   12/29/2020         Inhyun Park                         1100 Accounts Receivable (A/R)                3,818.00
   12/29/2020         Stephanie Griffith                  1100 Accounts Receivable (A/R)                2,250.00
   12/29/2020         Kaylen Woodall                      1100 Accounts Receivable (A/R)                 736.00
   12/29/2020         Jill Salelanonda                    1100 Accounts Receivable (A/R)                 440.00
   12/29/2020         Philip Lavretsky                    1100 Accounts Receivable (A/R)                 438.00
   12/29/2020         Viola Rouse                         1100 Accounts Receivable (A/R)                 286.20
   12/29/2020         Leila Mulder                        1100 Accounts Receivable (A/R)                 250.60
   12/29/2020         Elizabeth Olivia Gordon             1100 Accounts Receivable (A/R)                 212.00
   12/29/2020         Grant Westlake                      1100 Accounts Receivable (A/R)                 202.80
   12/29/2020         Jeremy Shulman                      1100 Accounts Receivable (A/R)                 200.00
   12/29/2020         Megan Miller                        1100 Accounts Receivable (A/R)                 197.40
   12/29/2020         Michael Hensley                     1100 Accounts Receivable (A/R)                 175.00
   12/29/2020         Fred Hutch                          1100 Accounts Receivable (A/R)                 149.60
   12/29/2020         Quartzy                             1100 Accounts Receivable (A/R)                  90.00
   12/29/2020         Julie Moreno                        1100 Accounts Receivable (A/R)                  90.00
   12/29/2020         Sarah Davis                         1100 Accounts Receivable (A/R)                  88.70
   12/29/2020         Elana Milano                        1100 Accounts Receivable (A/R)                  88.70
   12/29/2020         Quartzy                             1100 Accounts Receivable (A/R)                  65.00
   12/30/2020         Darren Yuen                         1100 Accounts Receivable (A/R)                 310.50
   12/30/2020         Julie Allen                         1100 Accounts Receivable (A/R)                 275.10
   12/31/2020         Juan Salomon-Andonie                1100 Accounts Receivable (A/R)                3,271.40
   12/31/2020         Elton Higgins                       1100 Accounts Receivable (A/R)                2,475.00
   12/31/2020         Baylor Genetics                     1100 Accounts Receivable (A/R)                1,860.00
   12/31/2020         Danielle Michell                    1100 Accounts Receivable (A/R)                 760.50
   12/31/2020         Kaylen Woodall                      1100 Accounts Receivable (A/R)                 327.40
   12/31/2020         Sarah Davis                         1100 Accounts Receivable (A/R)                 177.40



                                            Total Cash Receipts                                $    775,650.61     (1)




(1) Total for all accounts should agree with total cash receipts listed on Form 2-B, page 1
  Case:19-19802-JGR Doc#:332-1 Filed:02/02/21                               Entered:02/02/21 09:00:26 Page5 of 39

DEBTOR(S): PEAK SERUM, INC                                                      CASE NO:              19-19802 JGR

                                                           Form 2-B
                              CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                             For Period:    12/1/2020      to    12/31/2020

CASH RECEIPTS DETAIL                                   Account No:                        FNB - 2114
(attach additional sheets as necessary)

        Date                       Payer                                Description                      Amount




                                                      Total Cash Receipts                         $           0.00   (1)




Internal Account Transfers




                                                      Total Cash Transfers                    $




(1) Total for all accounts should agree with total cash receipts listed on Form 2-B, page 1
   Case:19-19802-JGR Doc#:332-1 Filed:02/02/21                                    Entered:02/02/21 09:00:26 Page6 of 39

DEBTOR(S): PEAK SERUM, INC                                                                           CASE NO:         19-19802 JGR

                                                             Form 2-B
                              CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                            For Period:              12/1/2020     to 12/31/2020


CASH DISBURSEMENTS DETAIL                                        Account No:                              IB - 0191 (DIP)
(attach additional sheets as necessary)

      Date      Check No.                      Payee                            Description (Purpose)                      Amount
  12/01/2020                WP Engine                                 6300 Computer and Internet Expenses                           -30.00
  12/01/2020                Quickbooks                                6375 Dues & Subscriptions                                    -150.00
  12/01/2020                Anytime Fitness                           6375 Dues & Subscriptions                                    -150.00
  12/01/2020                Travis Jenkins                            6950 Travel Expense                                          -150.00
  12/01/2020                Michael Dodge                             6950 Travel Expense                                          -150.00
  12/01/2020                SwiftPage                                 6375 Dues & Subscriptions                                    -166.25
  12/01/2020                Journey Employer Solutions                6735 Payroll Expenses:Payroll Processing                     -168.45
  12/01/2020                Indeed                                    6000 Advertising Marketing and Promotion                     -299.20
  12/01/2020                Payroll Taxes                             -Split-                                                    -6,292.23
  12/01/2020                Payroll Expenses                          -Split-                                                   -19,768.62 (2)
  12/02/2020                Steve L.                                  6805 Professional Fees:Consulting                            -520.00
  12/02/2020                Corning Inc                               2100 Accounts Payable                                     -15,118.26
  12/04/2020                PaymodeX                                  6625 Merchant Service Fees                                     -4.86
  12/04/2020                SwiftPage                                 6375 Dues & Subscriptions                                     -28.82
  12/04/2020                First Data USA                            6625 Merchant Service Fees                                    -45.67
  12/04/2020                First Data USA                            6625 Merchant Service Fees                                   -149.95
  12/04/2020                Mailchimp                                 6000 Advertising Marketing and Promotion                     -185.00
  12/04/2020                First Data USA                            6625 Merchant Service Fees                                   -946.59
  12/04/2020                                                          -Split-                                                    -5,384.75
  12/07/2020                                                          -Split-                                                       -13.50
  12/07/2020                                                          -Split-                                                       -20.00
  12/07/2020                Circle K                                  6100 Auto and Truck Expenses                                  -23.85
  12/07/2020                Anytime Fitness                           6375 Dues & Subscriptions                                     -34.00
  12/07/2020                Anytime Fitness                           6375 Dues & Subscriptions                                     -42.00
  12/07/2020                Anytime Fitness                           6375 Dues & Subscriptions                                     -42.00
  12/07/2020                amazon                                    6650 Office Supplies                                          -66.87
  12/07/2020                Wellington Grill                          6600 Meals and Entertainment                                 -107.49
  12/07/2020                Nexology                                  6900 Telephone Expense                                       -242.11
  12/07/2020                A Through Z Computing                     6300 Computer and Internet Expenses                          -397.50
  12/08/2020                Walmart                                   6650 Office Supplies                                         -102.09
  12/08/2020                RJ's Wine                                 6810 Professional Fees:Marketing                             -154.22
  12/08/2020                United States Postal Service              9961 Shipping Expense                                        -165.00
  12/08/2020                Omega Scientific                          2100 Accounts Payable                                     -61,170.00
  12/08/2020                Biowest, LLC                              2100 Accounts Payable                                     -81,595.00
  12/09/2020                Oztek                                     7000 Utilities                                               -286.00
  12/09/2020                Nest                                      2100 Accounts Payable                                      -5,584.00
  12/11/2020                Ridley's Family Market                    6650 Office Supplies                                          -23.01
  12/11/2020                Anytime Fitness                           6375 Dues & Subscriptions                                     -42.00
  12/11/2020                JulieArt Photography & Design             6000 Advertising Marketing and Promotion                     -125.00
  12/15/2020                Apple                                     6375 Dues & Subscriptions                                      -6.99
  12/15/2020                Adobe                                                                                                  -22.25
                                                                      6315 Computer and Internet Expenses:Accounting Software/Subscription
  12/15/2020                Journey Employer Solutions                6735 Payroll Expenses:Payroll Processing                      -75.45
  12/15/2020                Gallegos Sanitation                       7000 Utilities                                               -109.06
  12/15/2020                Fishbowl                                                                                              -195.00
                                                                      6315 Computer and Internet Expenses:Accounting Software/Subscription
  12/15/2020                A Through Z Computing                     6300 Computer and Internet Expenses                          -324.00
  12/15/2020                Diversified Transfer & Storage            5940 Cost of Goods Sold:Freight Costs                      -1,083.15
  12/15/2020                A Through Z Computing                     6300 Computer and Internet Expenses                        -1,493.33
  12/15/2020                Nest                                      2100 Accounts Payable                                      -1,560.00
  12/15/2020                Omega Scientific                          2100 Accounts Payable                                     -10,980.00
  12/15/2020                Payroll Taxes                             -Split-                                                   -21,341.65
  12/15/2020                Payroll Expenses                          -Split-                                                   -38,263.03 (3)
  12/16/2020                Microsoft                                 6300 Computer and Internet Expenses                           -17.14
  12/16/2020                Adobe                                                                                                  -64.56
                                                                      6315 Computer and Internet Expenses:Accounting Software/Subscription
  12/16/2020                Microsoft                                 6300 Computer and Internet Expenses                           -92.83
    Case:19-19802-JGR Doc#:332-1 Filed:02/02/21                                     Entered:02/02/21 09:00:26 Page7 of 39
   12/16/2020                   UPS Frieght                             9962 Shipping Accrual                                     -133.20
   12/16/2020                   LightGig                                6305 Computer and Internet Expenses:Internet              -150.00
   12/16/2020                   careforde                               5920 Cost of Goods Sold:Packaging                         -170.95
   12/16/2020                   UPS Frieght                             9962 Shipping Accrual                                     -191.73
   12/16/2020                   City Ice                                5930 Cost of Goods Sold:Dry Ice                           -225.00
   12/16/2020                   City Ice                                5930 Cost of Goods Sold:Dry Ice                           -225.00
   12/16/2020                   UPS Frieght                             9962 Shipping Accrual                                     -259.32
   12/16/2020                   UPS Frieght                             9962 Shipping Accrual                                     -276.44
   12/16/2020                   Xcel Energy                             7015 Utilities:Electric (Xcel)                            -280.15
   12/16/2020                   UPS Frieght                             9962 Shipping Accrual                                     -300.45
   12/16/2020                   Fidelity Investments                    2140 401K Payable                                         -400.02
   12/16/2020                   UPS                                     9962 Shipping Accrual                                     -532.95
   12/16/2020                   UPS Frieght                             9962 Shipping Accrual                                     -617.96
   12/16/2020                   UPS Frieght                             9962 Shipping Accrual                                     -726.47
   12/16/2020                   WGWC P.C.                               6820 Professional Fees:Legal                              -757.60
   12/16/2020                   UPS                                     9962 Shipping Accrual                                   -1,293.59
   12/16/2020                   UPS                                     9962 Shipping Accrual                                   -1,380.61
   12/16/2020                   SLBiggs                                 2100 Accounts Payable                                   -1,632.00
   12/16/2020                   UPS                                     9962 Shipping Accrual                                   -1,741.72
   12/16/2020                   Fidelity Investments                    2140 401K Payable                                       -1,800.00
   12/16/2020                   Fidelity Investments                    2140 401K Payable                                       -1,800.00
   12/16/2020                   Fidelity Investments                    2140 401K Payable                                       -1,800.00
   12/16/2020                   Rockland Trust Company                  6805 Professional Fees:Consulting                       -2,000.00
   12/16/2020                   Integrity Land Group LLC                7205 Facility Related Expenses:Rent Expense             -2,640.63
   12/16/2020                   Chris Lawson                            7205 Facility Related Expenses:Rent Expense             -3,097.27
   12/16/2020                   Growcells.com                           2100 Accounts Payable                                   -3,198.00
   12/16/2020                   Old Town Media                          6000 Advertising Marketing and Promotion                -4,456.25
   12/16/2020                                                           -Split-                                                 -7,500.00
   12/17/2020                   Payroll Expenses                        6705 Payroll Expenses:Wages                               -729.16
   12/17/2020                   Globe Scientific Inc.                   2100 Accounts Payable                                   -3,822.00
   12/18/2020                   City Ice                                5930 Cost of Goods Sold:Dry Ice                           -225.00
   12/18/2020                   Sorenson                                2100 Accounts Payable                                  -30,034.00
   12/23/2020                   Apple                                   6375 Dues & Subscriptions                                   -2.99
   12/28/2020                   City Ice                                5930 Cost of Goods Sold:Dry Ice                           -225.00
   12/30/2020                   Stripe                                  6625 Merchant Service Fees                                -786.51
   12/31/2020                   WP Engine                               6300 Computer and Internet Expenses                        -30.00
   12/31/2020                   FedEx                                   5940 Cost of Goods Sold:Freight Costs                      -36.68
   12/31/2020                   SwiftPage                               6375 Dues & Subscriptions                                 -199.50



                                                                     Total Cash Disbursements                          $   -351,250.88      (1)




(1) Total for all accounts should agree with total cash disbursements listed on Form 2-B, page 1
(2) See payroll detail attached. (EXHIBIT A)
(3) See payroll detail attached. (EXHIBIT B)
                                   Case:19-19802-JGR Doc#:332-1 EXHIBIT    A
                                                                Filed:02/02/21                         Entered:02/02/21 09:00:26 Page8 of 39
                       Current Payroll Tax Liabilities                                                           *** To-Date Tax Liabilities (Please Read) ***

                 Basic Company Information                                   Payroll Dates                                                           Payroll Statistics
                                                                                                                        No. of PR Checks:         0            Total Check Net:             $19,768.62
Peak Serum, Inc.                                                             Check Date: 12/02/20                     No. of Misc Checks:         0             Total Misc. Net:                 $0.00
6598 Buttercup Drive, Unit 3                                       (1) Period Start Date: 11/16/20                     No. of Tax Checks:         0
Wellington, CO 80549                                                (1) Period End Date: 11/30/20                      No. of Adj. Entries:       0               Total Adj. Net:                $0.00
                                                                                                                      No. of Void Entries:        0              Total Void Net:                 $0.00
                                                                  Federal Deposit Freq.: SEMI-WEEKLY                 No. of DD Vouchers:          6                Total PR Net:            $19,768.62
 Company No: 1559                                               Federal Deposit Method: Total Tax                    Total PR Gross:            $25,229.18          Invoice Amt:              $168.45


                                                                                    Federal Tax Section
Federal Tax Deposit Liability (941)                                              Total Unpaid 941 Liability -- DUE                                                                           $5,459.80
  Federal Withholding Tax                                  $2,861.44             This amount will be withdrawn 0 day(s) before your checkdate
  Earned Income Credit                                         $0.00             The total withdrawal will be listed at the end of the report
  Social Security (Employer Portion)                        $933.37
  Social Security (Employee Portion)                        $933.37
  Medicare (Employer Portion)                               $365.81
  Medicare (Employee Portion)                               $365.81
  Cobra Premium Assistance Credit                              $0.00
Total PR Federal 941 Liability                             $5,459.80             Quarter / Year : 4-2020                                                                    Tax Type: 941

Federal Unemployment Liability (940)
  Federal Unemployment Tax (FUTA)                             $0.00


Total PR Federal 940 Liability                                $0.00
                                                                                   California Tax Section
California State Withholding Liability                                           Total Unpaid CA State Withholding Liability -- DUE                                                           $157.43
  State Withholding Tax (W/H)                               $121.14              This amount will be withdrawn 0 day(s) before your checkdate
  State Disability Tax (SDI - Emp'ee Portion)                $36.29              The total withdrawal will be listed at the end of the report


Total California PR WH Liability                            $157.43
                                                                                   Colorado Tax Section
Colorado State Withholding Liability                                             Total Unpaid CO State Withholding Liability -- DUE                                                           $675.00
  State Withholding Tax (W/H)                               $675.00              This amount will be withdrawn 0 day(s) before your checkdate
                                                                                 The total withdrawal will be listed at the end of the report


Total Colorado PR WH Liability                              $675.00

Total Tax Deposit                                          $6,292.23                                                                 ********* Total Bank Deposit:                          $26,229.30




Pay Period: Semi-Monthly         11/16/20 -     11/30/20                                                                                                                    Check Date: 12/02/20

    Co. No: 1559       Peak Serum, Inc.                                      PAYROLL LIABILITY REPORT                                             Payroll #: 117                    Page: A - 1
                                         Case:19-19802-JGR Doc#:332-1 Filed:02/02/21
                                                                              EXHIBITEntered:02/02/21
                                                                                      A               09:00:26 Page9 of 39

Employee Name                                                                   Earnings                                                               Taxes                            Deductions & Memos                Check No.
Emp. No.      SSN No.   UI State Dept.                            Current                                  Year-to-Date                    Tax        Current       YTD         Deduction        Current      YTD            Type
Pay Freq.     WH Tax Status (es)  No. Description            Rate     Hours   Amount       Description      Hours         Amount       Description    Amount       Amount       Description      Amount      Amount           Net Pay
Brown, Abel G.T.                         1   0-Regular Pay                      1,916.67 0-Regular Pay                      52,292.49 Federal WH         172.07     13,780.59 10-401k                76.67     3,115.88 2000457
4            *******0577      CO                                                         2-Commissions                      24,985.20 OASDI              118.83      5,431.50 M1-ER 401K Match       76.67     3,115.88      DD
Semi-Monthly FED Single          1                                                       7-Bonus                            10,327.23 Medicare            27.79      1,270.27
             CO Single           1                                                                                                    CO: State WH        70.00      3,541.00
                     Employee Totals         Totals:                            1,916.67     Total YTD:                     87,604.92                    388.69     24,023.36                       153.34     6,231.76        1,451.31
Dodge, Michael J.                        1   0-Regular Pay                      3,875.00 0-Regular Pay                      89,125.00 Federal WH         361.14     22,914.36 10-401k               232.50     9,339.75 2000458
9            *******2529      CA                                                         2-Commissions                      64,561.72 OASDI                0.00      8,537.40 M1-ER 401K Match      155.00     6,226.51      DD
Semi-Monthly FED Married         0                                                       7-Bonus                             1,975.75 Medicare            56.19      2,257.11
             CA Married - 1 Work 0                                                                                                    CA: State WH       121.14      8,036.51
                                                                                                                                      CA: State SDI       36.29      1,229.08
                                                                                                                                      CO: State WH         0.00      1,256.00
                     Employee Totals         Totals:                            3,875.00     Total YTD:                    155,662.47                    574.76     44,230.46                       387.50    15,566.26       3,067.74
Drees, Joseph A.                         1   0-Regular Pay                      1,666.67 0-Regular Pay        750.00        18,140.68 Federal WH         164.77      1,674.62 10-401k                66.67      200.01 2000459
10            *******1198    CO                                                                                                       OASDI              103.33      1,124.72 M1-ER 401K Match       66.67      200.01      DD
Semi-Monthly FED Single          0                                                                                                    Medicare            24.16        263.04
                     Employee Totals         Totals:                            1,666.67     Total YTD:       750.00        18,140.68                    292.26      3,062.38                       133.34      400.02        1,307.74
Jenkins, Travis B.                       1   0-Regular Pay                      3,479.17 0-Regular Pay                      80,020.91 Federal WH         169.54      6,590.98                                             2000460
8             *******7600    TN                                                          2-Commissions                      20,779.04 OASDI              215.72      6,249.60                                                  DD
Semi-Monthly FED Married         8                                                                                                    Medicare            50.44      1,461.60
              TN N/A                                                                                                                  CO: State WH         0.00        835.00
                     Employee Totals         Totals:                            3,479.17     Total YTD:                    100,799.95                    435.70     15,137.18                                                 3,043.47
Kutrubes, Thomas J.                      1   0-Regular Pay                     12,000.00 0-Regular Pay                     144,000.00 Federal WH        1,720.17    20,642.04                                             2000461
1             *******5948    CO                                                                                                       OASDI               353.40     8,537.40                                                  DD
   Monthly    FED Married        0                                                                                                    Medicare            174.00     2,088.00
              CO Married         0                                                                                                    CO: State WH        510.00     6,120.00
                     Employee Totals         Totals:                           12,000.00     Total YTD:                    144,000.00                   2,757.57    37,387.44                                                 9,242.43
Tessmann, Alex J                         1   0-Regular Pay                      2,291.67 0-Regular Pay                      52,333.41 Federal WH         273.75      8,328.77 10-401k                91.67     2,463.41 2000462
3             *******5427    CO                                                          2-Commissions                       5,750.00 OASDI              142.09      3,818.17 M1-ER 401K Match       91.67     2,463.41      DD
Semi-Monthly FED Single          0                                                       7-Bonus                             3,500.00 Medicare            33.23        892.96
              CO Single          0                                                                                                    CO: State WH        95.00      2,578.00
                     Employee Totals         Totals:                            2,291.67      Total YTD:                    61,583.41                    544.07     15,617.90                       183.34     4,926.82       1,655.93




Pay Period: Semi-Monthly               11/16/20 -      11/30/20                                                                                                                                        Check Date: 12/02/20

     Co. No: 1559          Peak Serum, Inc.                                                   PAYROLL REGISTER                                                              Payroll #: 117                   Page: B - 1
                                      Case:19-19802-JGR Doc#:332-1 EXHIBIT    B
                                                                    Filed:02/02/21                         Entered:02/02/21 09:00:26 Page10 of
                                                                             39
                       Current Payroll Tax Liabilities                                                            *** To-Date Tax Liabilities (Please Read) ***

                 Basic Company Information                                    Payroll Dates                                                           Payroll Statistics
                                                                                                                         No. of PR Checks:         1            Total Check Net:             $38,263.03
Peak Serum, Inc.                                                              Check Date: 12/15/20                     No. of Misc Checks:         0             Total Misc. Net:                 $0.00
6598 Buttercup Drive, Unit 3                                        (1) Period Start Date: 12/01/20                     No. of Tax Checks:         0
Wellington, CO 80549                                                 (1) Period End Date: 12/15/20                      No. of Adj. Entries:       0               Total Adj. Net:                $0.00
                                                                                                                       No. of Void Entries:        0              Total Void Net:                 $0.00
                                                                   Federal Deposit Freq.: SEMI-WEEKLY                 No. of DD Vouchers:          5                Total PR Net:            $38,263.03
 Company No: 1559                                                Federal Deposit Method: Total Tax                    Total PR Gross:            $58,422.70          Invoice Amt:                $75.45


                                                                                     Federal Tax Section
Federal Tax Deposit Liability (941)                                               Total Unpaid 941 Liability -- DUE                                                                          $18,772.76
  Federal Withholding Tax                                  $12,063.60             This amount will be withdrawn 0 day(s) before your checkdate
  Earned Income Credit                                          $0.00             The total withdrawal will be listed at the end of the report
  Social Security (Employer Portion)                        $2,507.45
  Social Security (Employee Portion)                        $2,507.45
  Medicare (Employer Portion)                                $847.13
  Medicare (Employee Portion)                                $847.13
  Cobra Premium Assistance Credit                               $0.00
Total PR Federal 941 Liability                             $18,772.76             Quarter / Year : 4-2020                                                                    Tax Type: 941

Federal Unemployment Liability (940)
  Federal Unemployment Tax (FUTA)                              $5.17


Total PR Federal 940 Liability                                 $5.17
                                                                                    California Tax Section
California State Withholding Liability                                            Total Unpaid CA State Withholding Liability -- DUE                                                          $1,450.09
  State Withholding Tax (W/H)                               $1,450.09             This amount will be withdrawn 0 day(s) before your checkdate
  State Disability Tax (SDI - Emp'ee Portion)                                     The total withdrawal will be listed at the end of the report


Total California PR WH Liability                            $1,450.09
                                                                                    Colorado Tax Section
Colorado State Withholding Liability                                              Total Unpaid CO State Withholding Liability -- DUE                                                          $1,102.00
  State Withholding Tax (W/H)                               $1,102.00             This amount will be withdrawn 0 day(s) before your checkdate
                                                                                  The total withdrawal will be listed at the end of the report


Total Colorado PR WH Liability                              $1,102.00

Colorado Unemployment Liability
  State Unemployment Tax (SUTA)                               $11.63
Total CO PR SUTA Liability                                    $11.63

Total Tax Deposit                                          $21,341.65                                                                 ********* Total Bank Deposit:                          $59,680.13


Pay Period: Semi-Monthly         12/01/20 -     12/15/20                                                                                                                     Check Date: 12/15/20

    Co. No: 1559       Peak Serum, Inc.                                       PAYROLL LIABILITY REPORT                                             Payroll #: 118                    Page: A - 1
                                             Case:19-19802-JGR Doc#:332-1 Filed:02/02/21 Entered:02/02/21
                                                                                   EXHIBIT B              09:00:26 Page11 of
                                                                                   39
Employee Name                                                                    Earnings                                                               Taxes                            Deductions & Memos                 Check No.
Emp. No.      SSN No.   UI State Dept.                             Current                                  Year-to-Date                    Tax        Current       YTD         Deduction        Current       YTD            Type
Pay Freq.     WH Tax Status (es)  No. Description             Rate     Hours   Amount       Description      Hours         Amount       Description    Amount       Amount       Description      Amount       Amount           Net Pay
Baca, Grant M.                           1    0-Regular Pay                       861.56 0-Regular Pay                         861.56 Federal WH           34.49        34.49                                               20031
15           *******2071      CO                                                                                                      OASDI                53.42        53.42                                                 NORMAL
Semi-Monthly FED Single          0                                                                                                    Medicare             12.49        12.49
             CO Single           0                                                                                                    CO: State WH         32.00        32.00
                     Employee Totals          Totals:                              861.56     Total YTD:                       861.56                     132.40       132.40                                                     729.16
Brown, Abel G.T.                         1    0-Regular Pay                      1,916.67 0-Regular Pay                      54,209.16 Federal WH        4,394.56    18,175.15 10-401k               662.25      3,778.13 2000463
4            *******0577      CO         1    2-Commissions   0.0000             2,661.42 2-Commissions                      27,646.62 OASDI             1,026.50     6,458.00 M1-ER 401K Match      662.25      3,778.13      DD
Semi-Monthly FED Single          1       1    7-Bonus         0.0000            11,978.14 7-Bonus                            22,305.37 Medicare            240.07     1,510.34
             CO Single           1                                                                                                     CO: State WH        720.00     4,261.00
                     Employee Totals          Totals:                           16,556.23     Total YTD:                    104,161.15                   6,381.13    30,404.49                      1,324.50     7,556.26       9,512.85
Dodge, Michael J.                        1    0-Regular Pay                      3,875.00 0-Regular Pay                      93,000.00 Federal WH        3,667.72    26,582.08 10-401k              1,078.81    10,418.56 2000464
9            *******2529      CA         1    2-Commissions   0.0000             4,921.03 2-Commissions                      69,482.75 OASDI                 0.00     8,537.40 M1-ER 401K Match       719.21     6,945.72      DD
Semi-Monthly FED Married         0       1    7-Bonus         0.0000             9,184.12 7-Bonus                            11,159.87 Medicare            260.71     2,517.82
             CA Married - 1 Work 0                                                                                                     CA: State WH      1,450.09     9,486.60
                                                                                                                                       CA: State SDI         0.00     1,229.08
                                                                                                                                       CO: State WH          0.00     1,256.00
                     Employee Totals          Totals:                           17,980.15     Total YTD:                    173,642.62                   5,378.52    49,608.98                      1,798.02    17,364.28      11,522.82
Drees, Joseph A.                         1    0-Regular Pay                      1,666.67 0-Regular Pay        750.00        19,807.35 Federal WH         458.55      2,133.17 10-401k               126.67       326.68 2000465
10            *******1198    CO          1    7-Bonus         0.0000             1,500.00 7-Bonus                             1,500.00 OASDI              196.33      1,321.05 M1-ER 401K Match      126.67       326.68      DD
Semi-Monthly FED Single          0                                                                                                     Medicare            45.92        308.96
                     Employee Totals          Totals:                            3,166.67     Total YTD:       750.00        21,307.35                    700.80      3,763.18                       253.34       653.36        2,339.20
Jenkins, Travis B.                       1    0-Regular Pay                      3,479.17 0-Regular Pay                      83,500.08 Federal WH        1,879.57     8,470.55                                              2000466
8             *******7600    TN          1    2-Commissions   0.0000             2,531.35 2-Commissions                      23,310.39 OASDI               732.62     6,982.22                                                   DD
Semi-Monthly FED Married         8       1    7-Bonus         0.0000             5,805.90 7-Bonus                             5,805.90 Medicare            171.34     1,632.94
              TN N/A                                                                                                                   CO: State WH          0.00       835.00
                     Employee Totals          Totals:                           11,816.42     Total YTD:                    112,616.37                   2,783.53    17,920.71                                                  9,032.89
Tessmann, Alex J                         1    0-Regular Pay                      2,291.67 0-Regular Pay                      54,625.08 Federal WH        1,628.71     9,957.48 10-401k               321.67      2,785.08 2000467
3             *******5427    CO          1    7-Bonus         0.0000             5,750.00 2-Commissions                       5,750.00 OASDI               498.58     4,316.75 M1-ER 401K Match      321.67      2,785.08      DD
Semi-Monthly FED Single          0                                                        7-Bonus                             9,250.00 Medicare            116.60     1,009.56
              CO Single          0                                                                                                     CO: State WH        350.00     2,928.00
                     Employee Totals          Totals:                            8,041.67      Total YTD:                    69,625.08                   2,593.89    18,211.79                       643.34      5,570.16       5,126.11




Pay Period: Semi-Monthly               12/01/20 -       12/15/20                                                                                                                                         Check Date: 12/15/20

     Co. No: 1559          Peak Serum, Inc.                                                    PAYROLL REGISTER                                                              Payroll #: 118                    Page: B - 1
     Case:19-19802-JGR Doc#:332-1 Filed:02/02/21                                   Entered:02/02/21 09:00:26 Page12 of
                                           39
DEBTOR(S): PEAK SERUM, INC                                                                         CASE NO:       19-19802 JGR

                                                            Form 2-B
                                 CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                For Period:         12/1/2020        to 12/31/2020


CASH DISBURSEMENTS DETAIL                                        Account No:                            FNB - 2114
(attach additional sheets as necessary)

      Date        Check No.                    Payee                            Description (Purpose)                Amount




                                                                     Total Cash Disbursements                 $             0.00   (1)




Internal Account Transfers



                                                                     Total Cash Transfers                $                0.00




(1) Total for all accounts should agree with total cash disbursements listed on Form 2-B, page 1
       Case:19-19802-JGR Doc#:332-1 Filed:02/02/21 Entered:02/02/21 09:00:26 Page13 of
DEBTOR(S):     PEAK SERUM, INC
                                             39   CASE NO:           19-19802 JGR

                                                               Form 2-C
                                                                                              (2)
                                         COMPARATIVE BALANCE SHEET
                                          For Period Ended:           12/31/2020
                                                                                                Current                 Petition
ASSETS                                                                                          Month                   Date (1)
Current Assets:
  Cash (from Form 2-B, line 5)                                                          $      560,938.00         $     23,300.00
  Accounts Receivable (from Form 2-E)                                                          641,348.00              331,194.00
  Receivable from Officers, Employees, Affiliates                                                    0.00                    0.00
  Inventory                                                                                    547,258.00              747,155.00
  Other Current Assets :(List)    Legal Retainer                                                   (63.00)                   0.00
                                  Accounting Retainer                                            2,500.00                    0.00

     Total Current Assets                                                               $    1,751,981.00         $   1,101,649.00
Fixed Assets:
  Vehicles                                                                              $                0.00     $          0.00
  Building                                                                                               0.00                0.00
  Equipment, furniture and Fixtures                                                                 50,113.00           50,113.00
     Total Fixed Assets                                                                             50,113.00           50,113.00
  Less: Accumulated Depreciation                                                        (           43,485.00 )   (     43,485.00 )
     Net Fixed Assets                                                                   $            6,628.00     $       6,628.00
  Other Assets (List):                                                                                                         -

     TOTAL ASSETS                                                                       $    1,758,609.00         $   1,108,277.00
LIABILITIES
  Post-petition Accounts Payable (from Form 2-E)                                        $      644,657.00         $           0.00
  Post-petition Accrued Professional Fees (from Form 2-E)                                       77,057.00                     0.00
  Post-petition Taxes Payable (from Form 2-E)                                                        0.00                     0.00
  Post-petition Notes Payable                                                                        0.00                     0.00
  Other Post-petition Payable:       Credit Card                                                   428.00                     0.00
                                     401K Payable                                                  512.00                     0.00
                                     Payroll Liabilities                                        10,290.00                     0.00
                                     CA Dept of Tax and Fee Admin                                4,659.00                     0.00
                                     Shipping Accrual                                            5,945.00                     0.00
                                     EIDL Loan                                                  10,000.00                     0.00
                                     CO Dept of Revenue Payable                                    206.00                     0.00
     Total Post Petition Liabilities                                                    $      753,754.00         $           0.00
Pre Petition Liabilities:
  Secured Debt                                                                                 197,514.00               284,980.00
  Unsecured Debt                                                                             1,194,203.00             1,221,030.00
  Priority Debt                                                                                      0.00                     0.00
     Total Pre Petition Liabilities                                                     $    1,391,717.00         $   1,506,010.00
     TOTAL LIABILITIES                                                                  $    2,145,471.00         $   1,506,010.00
OWNERS' EQUITY
 Owner's/Stockholder's Equity                                                           $     (222,525.00)        $   (222,525.00)
 Retained Earnings - Pre-petition                                                             (152,466.00)            (175,208.00)
 Owner Distributions - Post-Petition                                                           (34,930.00)                   0.00
 Retained Earnings - Post-petition                                                              23,059.00                    0.00
     TOTAL OWNERS' EQUITY                                                               $     (386,862.00)        $   (397,733.00)

     TOTAL LIABILITIES AND OWNERS' EQUITY                                               $    1,758,609.00         $   1,108,277.00

(1) Petition date values are taken from the Debtor's balance sheet as of the petition date or are the values
   listed on the Debtor's schedules.
(2) This balance sheet has been prepared on an ACCRUAL basis and accurately reflects the debtor's books and records,
  WITH THE EXCEPTION of Post-Petition Accrued Professional Fees, which contains the cumulative accrued
  professional fees payable balance from Form 2-E, page 2, and retainer balances reflected in the cash balance.
 Case:19-19802-JGR Doc#:332-1 Filed:02/02/21                                        Entered:02/02/21 09:00:26 Page14 of
                                       39

DEBTOR(S):             PEAK SERUM, INC                                                              CASE NO: 19-19802 JGR

                                                   Form 2-D
                                         PROFIT AND LOSS STATEMENT (2)
                                         For Period          12/1/2020 to           12/31/2020

                                                                                     Current                        Accumulated
                                                                                     Month                            Total (1)

Gross Operating Revenue                                                         $   630,443.00                  $   5,319,946.00
Other Income                                                                               0.00                         2,365.00
Less: Discounts, Returns and Allowances                                     (              0.00 )              (            0.00 )
       Net Operating Revenue                                                $       630,443.00                 $    5,322,311.00

Cost of Goods Sold                                                                  495,945.00                      3,700,792.00

       Gross Profit                                                         $       134,498.00                 $    1,621,519.00

Operating Expenses
    Officer Compensation                                                    $         12,000.00                       158,529.00
    Employee Wages                                                                    72,381.00                       640,128.00
    Selling, General and Administrative                                               13,618.00                       355,294.00
    Rents and Leases                                                                   5,738.00                        72,147.00
    Depreciation, Depletion and Amortization                                               0.00                             0.00
    Other (list):    ADVERTISING/MARKETING                                             5,219.00                        57,283.00
                       SHIPPING                                                       12,347.00                       137,435.00
                       TRAVEL                                                            300.00                        30,853.00
    Total Operating Expenses                                                $       121,603.00                 $    1,451,669.00

       Operating Income (Loss)                                              $        12,895.00                 $     169,850.00

Non-Operating Income and Expenses
    Other Non-Operating Expenses                                            $              0.00                $              0.00
    Gains (Losses) on Sale of Assets                                                       0.00                               0.00
    Interest Income                                                                        0.00                               0.00
    Interest Expense                                                                       0.00                               0.00
    Other Non-Operating Income                                                             0.00                               0.00
    Net Non-Operating Income or (Expenses)                                  $              0.00                $              0.00

Reorganization Expenses
    Legal and Professional Fees                                             $          4,051.00                $     146,791.00
    Other Reorganization Expense                                                           0.00                             0.00
    Total Reorganization Expenses                                           $          4,051.00                $     146,791.00

     Net Income (Loss) Before Income Taxes                                  $         8,844.00                 $         23,059.00
Federal and State Income Tax Expense (Benefit)                                             0.00                                0.00
     NET INCOME (LOSS)                                                      $         8,844.00                 $         23,059.00

(1) Accumulated Totals include all revenue and expenses since the petition date.
(2) This Profit and Loss has been prepared on an ACCRUAL basis and accurately reflects the debtor’s books and records.




                                                                                                                                      Rev. 01/01/2018
 Case:19-19802-JGR Doc#:332-1 Filed:02/02/21                                             Entered:02/02/21 09:00:26 Page15 of
                                       39



DEBTOR(S):                            PEAK SERUM, INC                                                          CASE NO: 19-19802 JGR

                                                                     Form 2-E (Page 1 of 2)
                                                                   SUPPORTING SCHEDULES
                       For Period:               12/1/2020                         to                     12/31/2020

                                                      Summary of Post-Petition Taxes
                                                     1                              2                          3                              4

                                                                      Post-petition taxes              Post-petition tax         Unpaid post-petition
                                        Unpaid post-petition taxes accrued this month (new           payments made this        taxes at end of reporting
            Type of tax               from prior reporting month(1)      obligations)                  reporting month          month (columns 1+2-3)
Federal
Employee income tax withheld                                                            14,925.04                  14,925.04
Employee FICA taxes withheld                                                             4,653.76                   4,653.76
Employer FICA taxes                                                                      4,653.76                   4,653.76
Unemployment taxes                                                                           5.17                       5.17
Other:____________________
State
Sales, use & excise taxes
Unemployment taxes                                                                          11.63                      11.63
Other: State Withholding                                                                 3,384.52                   3,384.52
Local
Personal property taxes
Real property taxes
Other:____________________
                                                                                          Total unpaid post-petition taxes
(1) For first report, the beginning balance in column 1 will be $0; thereafter, beginning balance will be ending balance from prior report.


                                                         Insurance Coverage Summary
                                                                                                                                Premium paid through
          Type of insurance                Insurance carrier           Coverage amount          Policy expiration date                 date
Commercial General Liability         Markel                                 $1,000,000.00                   10/13/2021                    12/31/2020
Worker's Compensation                Acord                                  $1,000,000.00                    12/1/2021                    12/31/2020
Property (fire, theft, etc.)
Vehicle
Vehicle
Other (list): Professional Liability
Other (list):
If any policies were renewed or replaced during reporting period, attach new certificate of insurance.

                                                                                                                                      Page 1 of 2
                                                                                                                                   Rev. 01/01/2018
  Case:19-19802-JGR Doc#:332-1 Filed:02/02/21                                                          Entered:02/02/21 09:00:26 Page16 of
                                        39



             DEBTOR(S): PEAK SERUM, INC                                                         CASE NO: 19-19802 JGR

                                                       Form 2-E (Page 2 of 2)
                                                     SUPPORTING SCHEDULES
                For Period:                   12/1/2020                to                         12/31/2020


                                Accounts Receivable Aging Summary (attach detailed aging report)
                                     30 days or less            31 to 60 days              61 to 90 days             Over 90 days            Total at month end
Pre-petition receivables                                                                                                      489.00                     489.00
Post-petition receivables                 1,186,293.00                  22,665.00                      7,177               13,217.00               1,229,352.00
Total                                     1,186,293.00                  22,665.00                   7,177.00               13,706.00               1,229,841.00


                        Post-Petition Accounts Payable Aging Summary (attach detailed aging report)
                                     30 days or less            31 to 60 days              61 to 90 days             Over 90 days            Total at month end
Trade Payables
Other Payables                              180,934.00                  32,702.00                137,588.00                293,433.00                 644,657.00
Total                                       180,934.00                  32,702.00                137,588.00                293,433.00                 644,657.00 (1)

                       SCHEDULE OF PAYMENTS TO ATTORNEYS AND OTHER PROFESSIONALS
                                       Month-end                   Current                    Paid in
                                        Retainer                   Month's                    Current               Court Approval              Month-end
                                        Balance                    Accrual                    Month                      Date                  Balance Due *
Debtor's Counsel                              -$63.00                  $4,051.00                    $758.00                                         $29,975.00
Counsel for Unsecured
  Creditors' Committee
Trustee's Counsel
Accountant                                    $2,500.00                                            $1,632.00                                           $13,536.00
Other: W&T LLC                                                                                                                                         $33,546.00
Total                                         $2,437.00                  $4,051.00                 $2,390.00                                           $77,057.00
*Balance due to include fees and expenses incurred but not yet paid.


                      SCHEDULE OF PAYMENTS AND TRANSFERS TO PRINCIPALS/EXECUTIVES**
     Payee Name                                       Position                                        Nature of Payment                            Amount
Thomas Kutrubes                  CEO                                                  Wages                                                           12,000.00




**List payments and transfers of any kind and in any form made to or for the benefit of any proprietor, owner, partner, shareholder, officer, or director.
(1) This total excludes Professional Fee Accruals of $77,057 as it is reported seperatly on Form 2C
      Case:19-19802-JGR Doc#:332-1 Filed:02/02/21                                                                                                   Entered:02/02/21 09:00:26 Page17 of
                                            39

                                                                Peak Serum, Inc.
                                                                A/R Aging Detail
                                                                As of January 19, 2021

                                                  Transaction
                                           Date      Type         Num                       Customer         Due Date        Amount         Open Balance
91 or more days past due
                                     08/18/2019   Invoice       2033268   Candace Todd                      09/17/2019            488.80            488.80
                                     04/21/2020   Credit Memo   1000000   Victor Sciortino                  04/21/2020             -93.67            -93.67          PRE       488.80
                                     08/12/2020   Invoice       865       Tara Wehrly                       09/11/2020          14,553.00         14,553.00          POST   13,216.73
                                     09/15/2020   Payment                 Sorenson BioScience               09/15/2020          -7,600.00         -1,425.00
                                     09/03/2020   Invoice       988       HSW618/BARBER/Cambria             10/03/2020              74.40             74.40
                                     09/17/2020   Invoice       1093      Ambary Gardens                    10/17/2020            108.00            108.00
Total for 91 or more days past due                                                                                       $       7,530.53   $     13,705.53


61 - 90 days past due
                                     10/28/2020   Invoice       1362      Pam Young                         10/28/2020            296.00            296.00
                                     09/30/2020   Invoice       1212      Jijun Liu                         10/30/2020            110.00            110.00
                                     09/30/2020   Invoice       1168      Precious Okereke                  10/30/2020            465.00            465.00
                                     09/30/2020   Invoice       1222      Mustafa Makia                     10/30/2020           1,464.00          1,464.00
                                     10/07/2020   Invoice       1269      Caroline Bodnya                   11/06/2020            384.10            384.10
                                     09/24/2020   Invoice       1186      Dr. Mahoney                       11/08/2020            369.60            369.60
                                     10/13/2020   Invoice       1312      Kevin Montgomery                  11/12/2020              96.50             96.50
                                     10/14/2020   Invoice       1318      Joao Braz                         11/13/2020            434.88            434.88
                                     10/15/2020   Invoice       1352      Ambary Gardens                    11/14/2020              93.00             93.00
                                     10/20/2020   Invoice       1372      Pam Garrett                       11/19/2020            176.10            176.10
                                     10/20/2020   Invoice       1371      Jim Saechao                       11/19/2020           3,288.00          3,288.00
Total for 61 - 90 days past due                                                                                          $       7,177.18   $      7,177.18   POST

31 - 60 days past due
                                     10/21/2020   Invoice       1395      Lab Procurement Services          11/20/2020           9,000.00          9,000.00
                                     10/26/2020   Invoice       1411      Doreen Barrett                    11/25/2020            395.00            395.00
                                     10/29/2020   Invoice       1436      Precious Okereke                  11/28/2020            465.00            465.00
                                     10/01/2020   Invoice       595       Kelly Lapara                      11/30/2020           3,276.00          3,276.00
                                     11/02/2020   Invoice       1448      Samantha Kelly                    12/02/2020           3,717.00          3,717.00
                                     12/02/2020   Invoice       1600      Ishmael Johnson                   12/02/2020           1,500.00          1,500.00
                                     12/07/2020   Invoice       1639      Level Biotechnology Inc.          12/07/2020          49,000.00             20.00
                                     11/10/2020   Invoice       1505      Elizabeth Elrod                   12/10/2020              96.70             96.70
                                     11/11/2020   Invoice       1513      Moffitt Cancer Center             12/11/2020            479.00            479.00
                                     11/13/2020   Invoice       1525      Kyna Bacchus                      12/13/2020            277.00            277.00
                                     11/02/2020   Invoice       1450      Pam Garrett                       12/17/2020            579.00            579.00
                                     11/17/2020   Invoice       1546      Eric Strand                       12/17/2020            148.59            148.59
                                     11/19/2020   Invoice       1561      Sarah Christofk                   12/19/2020            375.90            375.90
                                     11/19/2020   Invoice       1557      Royena Tanaz                      12/19/2020            467.20            467.20
                                     11/19/2020   Invoice       1558      Royena Tanaz                      12/19/2020            934.40            934.40
                                     11/19/2020   Invoice       1559      Royena Tanaz                      12/19/2020            934.40            934.40
Total for 31 - 60 days past due                                                                                          $      71,645.19   $     22,665.19   POST

1 - 30 days past due
                                     11/20/2020   Invoice       1570      Marian Phillips                   12/20/2020           1,005.00          1,005.00
                                     11/20/2020   Invoice       1574      Genentech                         12/20/2020           6,896.00          6,896.00
                                     11/20/2020   Invoice       1567      Shawn Naughton                    12/20/2020           9,450.00          9,450.00
                                     11/09/2020   Invoice       1487      Pam Garrett                       12/24/2020            179.85            179.85
                                     11/13/2020   Invoice       1527      Caroline Bodnya                   12/28/2020            480.40            480.40
                                     12/28/2020   Invoice       1702      Duncan Wilson                     12/28/2020            355.00            355.00
                                     12/28/2020   Invoice       1701      Duncan Wilson                     12/28/2020            420.00            420.00
                                     12/29/2020   Invoice       1706      Yi Liu                            12/29/2020              55.50             55.50
                                     12/30/2020   Invoice       1714      Darshan Leitze                    12/30/2020              77.20             77.20
                                     12/30/2020   Invoice       1710      Lauren Simon                      12/30/2020           2,337.00          2,337.00
                                     12/02/2020   Invoice       1586      Richard Xu                        01/01/2021            265.80            265.80
                                     12/02/2020   Invoice       1596      Lexi Robbins                      01/01/2021            279.45            279.45
                                     12/02/2020   Invoice       1594      Sarah Christofk                   01/01/2021            357.00            357.00
                                     12/02/2020   Invoice       1598      Jean Acosta                       01/01/2021            905.00            905.00
                                     12/03/2020   Invoice       1607      Lab Procurement Services          01/02/2021            920.00            920.00
                                     12/03/2020   Invoice       1614      Elizabeth Monson                  01/02/2021           1,206.00          1,206.00
                                     11/19/2020   Invoice       1565      Caroline Bodnya                   01/03/2021              65.70             65.70
                                     12/07/2020   Invoice       1647      Sarah Christofk                   01/06/2021              89.85             89.85
                                     12/07/2020   Invoice       1648      Kevin Corn                        01/06/2021            228.50            228.50
                                     12/07/2020   Invoice       1644      Kyna Bacchus                      01/06/2021            361.50            361.50
                                     12/07/2020   Invoice       1623      Alberta Chan                      01/06/2021            454.00            454.00
                                     12/07/2020   Invoice       1645      Caroline Bodnya                   01/06/2021            547.90            547.90
                                     12/07/2020   Invoice       1622      Xiaowan Wang                      01/06/2021           2,210.00          2,210.00
                                     12/07/2020   Invoice       1625      Jing Liu                          01/06/2021           8,765.00          8,765.00
                                     12/07/2020   Invoice       2034062   Level Biotechnology Inc.          01/06/2021          49,000.00         49,000.00
                                     12/08/2020   Invoice       1658      Viola Rouse                       01/07/2021            141.15            141.15
                                     12/08/2020   Invoice       1650      Fudong Wang                       01/07/2021            193.60            193.60
                                     12/08/2020   Invoice       1663      Jennifer Blancas                  01/07/2021           1,786.40          1,786.40
                                     01/08/2021   Invoice       1778      Beth Snyder                       01/08/2021            786.00            786.00
                                     12/10/2020   Invoice       1667      Nathan Reticker-Flynn             01/09/2021            252.80            252.80
                                     12/14/2020   Invoice       1672      Jaehoon Lee                       01/13/2021            378.20            378.20
                                     12/14/2020   Invoice       2034064   Roberta Kahn                      01/13/2021           3,888.00          1,000.00
                                     01/13/2021   Invoice       1805      Carol Averill                     01/13/2021              59.40             59.40
                                     12/15/2020   Invoice       1681      Danielle Michell                  01/14/2021            162.00            162.00
                                     12/15/2020   Invoice       1683      Fudong Wang                       01/14/2021            168.60            168.60
                                     12/15/2020   Invoice       1678      Thomas Scientific                 01/14/2021           2,600.00          2,600.00
                                     11/16/2020   Invoice       1514      Andrew Koff                       01/15/2021          13,030.00         13,030.00
                                     12/16/2020   Invoice       1691      Caroline Bodnya                   01/15/2021              68.70             68.70
                                     12/16/2020   Invoice       1693      Jean Acosta                       01/15/2021            531.10            531.10
                                     12/16/2020   Invoice       1689      Arunima Datta                     01/15/2021           1,055.40          1,055.40
                                     12/02/2020   Invoice       1589      Kevin Corn                        01/16/2021            129.10            129.10
                                     12/02/2020   Invoice       1597      Moffitt Cancer Center             01/16/2021            763.00            763.00
                                     12/17/2020   Invoice       1696      East Bay Regional Park District   01/16/2021           4,810.00          4,810.00
                                     12/03/2020   Invoice       1609      Elana Milano                      01/17/2021              88.70             88.70
Total for 1 - 30 days past due                                                                                           $     117,803.80   $    114,915.80   POST

Current
                                     01/19/2021   Invoice       1836      Kristen Jackson                   01/19/2021            648.00            648.00
                                     01/19/2021   Invoice       1835      John Elrod                        01/19/2021            880.50            880.50
                                     12/07/2020   Invoice       1637      Agnes Gorska                      01/21/2021            191.10            191.10
                                     12/10/2020   Invoice       1668      Caroline Bodnya                   01/24/2021              66.40             66.40
                                     12/28/2020   Invoice       1700      Jaehoon Lee                       01/27/2021            183.60            183.60
                                     12/28/2020   Invoice       1703      Maria Szwarc                      01/27/2021           7,656.00          7,656.00
                                     12/28/2020   Invoice       1697      Tari Parmely                      01/27/2021           9,377.20          9,377.20
                                     12/14/2020   Invoice       1671      Taylor Sherrill                   01/28/2021            213.24            213.24
                                     12/14/2020   Invoice       1670      Shelly Lorey                      01/28/2021            442.70            442.70
                                     12/29/2020   Invoice       1705      Jill Salelanonda                  01/28/2021           1,266.20          1,266.20
                                     12/15/2020   Invoice       1673      Moffitt Cancer Center             01/29/2021            177.00            177.00
                                     12/30/2020   Invoice       2034067   Richard Xu                        01/29/2021            291.60            291.60
                                     12/30/2020   Invoice       1715      Jessica Wells                     01/29/2021            662.70            662.70
      Case:19-19802-JGR Doc#:332-1 Filed:02/02/21                                                                                   Entered:02/02/21 09:00:26 Page18 of
                                            39

                         12/30/2020     Invoice   1713   Victor Sciortino                 01/29/2021           1,135.00           1,135.00
                         12/30/2020     Invoice   1708   MGMIRAND                         01/29/2021           6,240.00           6,240.00
                         12/30/2020     Invoice   1707   Roberta Kahn                     01/29/2021         17,231.20           17,231.20
                         12/16/2020     Invoice   1688   Moffitt Cancer Center            01/30/2021            179.85              179.85
                         12/16/2020     Invoice   1690   Moffitt Cancer Center            01/30/2021            269.10              269.10
                         12/31/2020     Invoice   1754   Elizabeth Elrod                  01/30/2021             75.70               75.70
                         12/31/2020     Invoice   1750   Miguel Sanchez                   01/30/2021            240.80              240.80
                         12/31/2020     Invoice   1757   Sara Williford                   01/30/2021            302.80              302.80
                         12/31/2020     Invoice   1752   Eric Strand                      01/30/2021            578.40              578.40
                         12/31/2020     Invoice   1756   Vincent Nerone                   01/30/2021            970.00              970.00
                         12/31/2020     Invoice   1716   Tess Maulit                      01/30/2021          5,150.88            5,150.88
                         12/31/2020     Invoice   1724   Fred Hutch                       01/30/2021         26,420.00           26,420.00
                         12/31/2020     Invoice   1717   Richard Cadagan                  01/30/2021         49,972.50           49,972.50
                         12/31/2020     Invoice   1738   Lori Sherman                     01/30/2021        119,450.00          119,450.00
                         12/31/2020     Invoice   1753   Maxime Dutscher                  01/30/2021        123,635.80          123,635.80
                         07/31/2020     Invoice   844    Santa Cruz Bio                   01/31/2021         55,146.23           55,146.23
                         01/05/2021     Invoice   1734   Kaylen Woodall                   02/04/2021            360.90              360.90
                         01/05/2021     Invoice   1720   David Cohen                      02/04/2021          1,672.20            1,672.20
                         01/05/2021     Invoice   1722   Sushanta Banerjee                02/04/2021          1,868.00            1,868.00
                         01/05/2021     Invoice   1719   Kristen Talley                   02/04/2021          2,800.00            2,800.00
                         01/05/2021     Invoice   1721   Elizabeth Monson                 02/04/2021          8,356.00            8,356.00
                         01/06/2021     Invoice   1740   Quartzy                          02/05/2021             58.50               58.50
                         01/06/2021     Invoice   1747   Theresa Nahreini                 02/05/2021             61.30               61.30
                         01/06/2021     Invoice   1746   Alex Eddie                       02/05/2021            114.40              114.40
                         01/06/2021     Invoice   1744   Joy Gittins                      02/05/2021            118.60              118.60
                         01/06/2021     Invoice   1745   Kaylen Woodall                   02/05/2021            161.10              161.10
                         01/06/2021     Invoice   1743   Shelly Lorey                     02/05/2021            496.60              496.60
                         01/06/2021     Invoice   1731   Jill Salelanonda                 02/05/2021            817.60              817.60
                         01/06/2021     Invoice   1730   Isere Kuiatse                    02/05/2021          1,072.50            1,072.50
                         01/07/2021     Invoice   1692   Fudong Wang                      02/06/2021            111.00              111.00
                         01/07/2021     Invoice   1755   Beth Snyder                      02/06/2021            850.80              850.80
                         01/08/2021     Invoice   1772   Lab Procurement Services         02/07/2021             59.88               59.88
                         01/08/2021     Invoice   1766   Quartzy                          02/07/2021            102.00              102.00
                         01/08/2021     Invoice   1774   Garrett Dahl                     02/07/2021            109.50              109.50
                         01/08/2021     Invoice   1769   Quartzy                          02/07/2021            126.60              126.60
                         01/08/2021     Invoice   1782   Alexandria Krinsky               02/07/2021            128.80              128.80
                         01/08/2021     Invoice   1761   Maria Szwarc                     02/07/2021            137.80              137.80
                         01/08/2021     Invoice   1760   Caroline Bodnya                  02/07/2021            147.40              147.40
                         01/08/2021     Invoice   1763   Quartzy                          02/07/2021            232.50              232.50
                         01/08/2021     Invoice   1765   Quartzy                          02/07/2021            232.50              232.50
                         01/08/2021     Invoice   1775   Elizabeth Monson                 02/07/2021            342.00              342.00
                         01/08/2021     Invoice   1770   Joseph Kilgore                   02/07/2021            799.00              799.00
                         01/08/2021     Invoice   1662   Alec Ahearn                      02/07/2021          1,316.60            1,316.60
                         01/08/2021     Invoice   1758   Camila Pacheco                   02/07/2021           1,374.00           1,374.00
                         01/11/2021     Invoice   1789   Justin Spainer                   02/10/2021          2,930.00            2,930.00
                         01/11/2021     Invoice   1791   Leah Goodwin                     02/10/2021          3,835.00            3,835.00
                         01/11/2021     Invoice   1781   Rob Welner                       02/10/2021          4,656.00             4,656.00
                         01/11/2021     Invoice   1780   Arunima Datta                    02/10/2021          6,650.00             6,650.00
                         01/12/2021     Invoice   1794   Kaylen Woodall                   02/11/2021            101.40              101.40
                         01/12/2021     Invoice   1797   Caroline Bodnya                  02/11/2021            101.40              101.40
                         01/12/2021     Invoice   1801   Providence Portland Med Center   02/11/2021            162.80              162.80
                         01/12/2021     Invoice   1762   Sang Lee                         02/11/2021            170.40              170.40
                         01/12/2021     Invoice   1799   Taylor Sherrill                  02/11/2021            218.80              218.80
                         01/12/2021     Invoice   1795   Caroline Bodnya                  02/11/2021            253.50              253.50
                         01/12/2021     Invoice   1800   Darren Yuen                      02/11/2021            318.00              318.00
                         01/12/2021     Invoice   1786   Teresa Davis                     02/11/2021            420.00              420.00
                         01/12/2021     Invoice   1792   Michael Mohan                    02/11/2021          1,600.00            1,600.00
                         01/12/2021     Invoice   1759   Kumari Vadlamudi                 02/11/2021          1,705.70             1,705.70
                         01/12/2021     Invoice   1798   Christine Thomas                 02/11/2021           2,560.00           2,560.00
                         01/13/2021     Invoice   1819   Mark Hunt                        02/12/2021             39.70               39.70
                         01/13/2021     Invoice   1803   Kevin Corn                       02/12/2021             75.70               75.70
                         01/13/2021     Invoice   1816   Darren Yuen                      02/12/2021             94.35               94.35
                         01/13/2021     Invoice   1814   Quartzy                          02/12/2021            115.00              115.00
                         01/13/2021     Invoice   1802   Helen Baumgart                   02/12/2021            122.40              122.40
                         01/13/2021     Invoice   1821   Jade Kurihara                    02/12/2021            170.00              170.00
                         01/13/2021     Invoice   1818   Tasha Thurman                    02/12/2021            210.60              210.60
                         01/13/2021     Invoice   1804   Peony Banik                      02/12/2021            241.00              241.00
                         01/13/2021     Invoice   1806   Xiaowan Wang                     02/12/2021            241.00              241.00
                         01/13/2021     Invoice   1817   Julie Moreno                     02/12/2021            243.70              243.70
                         01/13/2021     Invoice   1808   MacKenzie Davenport              02/12/2021            554.40              554.40
                         01/13/2021     Invoice   1813   Estelle Broberg                  02/12/2021            742.00              742.00
                         01/13/2021     Invoice   1815   Quartzy                          02/12/2021            870.00              870.00
                         01/13/2021     Invoice   1768   Soojin Kim                       02/12/2021            954.90              954.90
                         01/13/2021     Invoice   1809   MGMIRAND                         02/12/2021           1,650.00           1,650.00
                         01/13/2021     Invoice   1810   MGMIRAND                         02/12/2021           2,200.00           2,200.00
                         01/14/2021     Invoice   1823   Jennifer Blancas                 02/13/2021            171.60              171.60
                         01/14/2021     Invoice   1767   Providence Portland Med Center   02/13/2021            188.50              188.50
                         01/14/2021     Invoice   1771   Lab Procurement Services         02/13/2021            264.92              264.92
                         01/14/2021     Invoice   1824   Teresa Davis                     02/13/2021            406.20              406.20
                         01/14/2021     Invoice   1776   Elizabeth Monson                 02/13/2021          1,645.20            1,645.20
                         12/31/2020     Invoice   1751   Regina Courtney                  02/14/2021          1,521.00            1,521.00
                         01/15/2021     Invoice   1825   Genex Cooperative                02/14/2021        500,800.00          500,800.00
                         01/18/2021     Invoice   1831   Eric Palmer                      02/17/2021           1,220.00           1,220.00
                         01/18/2021     Invoice   1827   Daniel Mayer                     02/17/2021          1,772.00            1,772.00
                         01/18/2021     Invoice   1828   Fudong Wang                      02/17/2021          2,200.00            2,200.00
                         01/18/2021     Invoice   1830   Rob Welner                       02/17/2021          4,919.00             4,919.00
                         01/18/2021     Invoice   1829   Christopher Snyder               02/17/2021         13,800.00           13,800.00
                         01/18/2021     Invoice   1826   Richard Cadagan                  02/17/2021         49,972.50           49,972.50
                         01/19/2021     Invoice   1837   Tess Maulit                      02/18/2021            884.60              884.60
                         01/19/2021     Invoice   1834   Sara Williford                   02/18/2021          1,480.00             1,480.00
                         01/06/2021     Invoice   1748   Sarah Davis                      02/20/2021             53.70               53.70
                         01/08/2021     Invoice   1773   Moffitt Cancer Center            02/22/2021            179.85              179.85
                         01/12/2021     Invoice   1796   Grant Westlake                   02/26/2021            101.40              101.40
                         01/13/2021     Invoice   1811   Moffitt Cancer Center            02/27/2021            176.10              176.10
                         01/19/2021     Invoice   1833   Moffitt Cancer Center            03/05/2021          2,330.00            2,330.00
Total for Current                                                                                      $   1,071,376.90   $    1,071,376.90   POST

TOTAL                                                                                                  $ 1,275,533.60     $   1,229,840.60




TOTAL PRE-PETITION AR          488.80
TOTAL POST-PETITION AR   1,229,351.80
    Case:19-19802-JGR Doc#:332-1 Filed:02/02/21                                                                               Entered:02/02/21 09:00:26 Page19 of
                                          39

                                                                         Peak Serum, Inc.
                                                                         A/P Aging Detail
                                                                         As of December 31, 2020


                                           Date          Transaction Type          Num              Vendor        Due Date    Past Due       Amount           Open Balance
91 or more days past due
                                     01/31/2020   Bill                      63061        WGWC P.C.               01/31/2020        354            4,049.00           803.60
                                     02/12/2020   Bill                      63062        WGWC P.C.               02/12/2020        342             400.00              80.00
                                     02/12/2020   Bill                      63063        WGWC P.C.               02/12/2020        342                57.50            11.50
                                     02/29/2020   Bill                      64018        WGWC P.C.               02/29/2020        325            4,015.50           803.10     PRE   372,279.98
                                     02/29/2020   Bill                      185922       Eide Bailly             03/30/2020        295             445.00            445.00    POST   293,432.54
                                     03/11/2020   Bill                      64021        WGWC P.C.               03/11/2020        314                80.00            16.00
                                     03/30/2020   Bill                      35           SHOWA                   03/30/2020        295            5,000.00          5,000.00
                                     03/31/2020   Bill                      65331        WGWC P.C.               03/31/2020        294            2,854.30           660.10
                                     04/09/2020   Bill                      52           SHOWA                   04/09/2020        285          45,000.00          45,000.00
                                     04/09/2020   Bill                      64541        WGWC P.C.               04/09/2020        285            1,600.00           320.00
                                     04/09/2020   Bill                      64542        WGWC P.C.               04/09/2020        285             720.00            144.00
                                     04/30/2020   Deposit                                Eide Bailly             04/30/2020        264            1,665.00          1,665.00
                                     04/30/2020   Bill                      65332        WGWC P.C.               04/30/2020        264            1,338.00           267.60
                                     04/30/2020   Vendor Credit                          Eide Bailly                                 0           -1,665.00         -1,665.00
                                     05/01/2020   Bill                      1242         Dennis & Company P.C.   05/01/2020        263           2,550.00            510.00
                                     05/08/2020   Bill                      65315        WGWC P.C.               05/08/2020        256             307.50              61.50
                                     05/31/2020   Bill                      65637        WGWC P.C.               05/31/2020        233            1,184.50           236.90
                                     06/02/2020   Bill                      01281-1      Dennis & Company P.C.   06/02/2020        231            2,290.00           458.00
                                     06/02/2020   Bill                      91           Apadana                 07/02/2020        201            1,102.18           645.51
                                     06/08/2020   Bill                      65639        WGWC P.C.               06/08/2020        225            3,320.00           664.00
                                     06/08/2020   Bill                      65638        WGWC P.C.               06/08/2020        225             920.00            184.00
                                     06/08/2020   Bill                      65640        WGWC P.C.               06/08/2020        225                40.00             8.00
                                     06/17/2020   Bill                      101          SHOWA                   07/17/2020        186         206,062.50         196,625.00
                                     06/25/2020   Bill Payment (Check)      wire         Apadana                 06/25/2020        208          -40,032.00         -1,790.50
                                     06/30/2020   Bill                      66428        WGWC P.C.               06/30/2020        203             253.00              50.60
                                     06/30/2020   Bill                      110          Biowest, LLC            07/30/2020        173             875.00            875.00
                                     07/06/2020   Bill                      66430        WGWC P.C.               07/06/2020        197          12,840.00           2,568.00
                                     07/08/2020   Bill                      284153       SLBiggs                 07/08/2020        195            7,800.00          1,560.00
                                     07/09/2019   Bill                      2019-133     Biowest, LLC            09/07/2019        500         430,871.25         180,000.00
                                     07/14/2020   Bill                      19030        TWS Financial Inc.      07/14/2020        189            1,050.00           210.00
                                     07/27/2020   Bill                      89662        Wick & Trautwein, LLC   07/27/2020        176            1,180.00          1,180.00
                                     07/31/2020   Bill                      285506       SLBiggs                 07/31/2020        172            2,275.00          1,765.00
                                     07/31/2020   Bill                      66877        WGWC P.C.               07/31/2020        172             504.93            504.93
                                     08/06/2020   Bill                      66878        WGWC P.C.               08/06/2020        166                80.00            80.00
                                     08/07/2019   Bill                                   Corning Inc             08/07/2019        531             820.00            820.00
                                     08/10/2020   Bill                      150          SHOWA                   08/10/2020        162          17,752.50          17,752.50
                                     08/25/2020   Bill                                   Growcells.com           08/25/2020        147          26,586.00           2,449.00
                                     08/31/2020   Bill                      67668        WGWC P.C.               08/31/2020        141             314.50            314.50
                                     09/01/2020   Bill                      89054        Wick & Trautwein, LLC   09/01/2020        140          27,025.00           5,405.00
                                     09/10/2020   Bill                      67669        WGWC P.C.               09/10/2020        131             470.00            470.00
                                     09/18/2020   Bill                      192          Sorenson                09/18/2020        123                40.00            40.00
                                     09/30/2020   Bill                      68264        WGWC P.C.               09/30/2020        111                74.50            14.90
                                     10/11/2019   Bill                      SW29472      SW Safety Solutions     10/11/2019        466          42,209.50          21,104.75
                                     10/31/2019   Bill                      21342        Old Town Media          12/15/2019        401           9,770.23           9,770.23
                                     11/02/2019   Bill                      2019-254     Biowest, LLC            11/02/2019        444          10,825.00          10,825.00
                                     11/07/2019   Bill                                   Corning Inc             11/07/2019        439         135,405.00         135,405.00
                                     11/11/2019   Bill                      3122253      SHOWA                   11/11/2019        435           4,800.00           4,800.00
                                     11/11/2019   Bill                      3123981      SHOWA                   11/11/2019        435           3,200.00           3,200.00
                                     11/12/2019   Bill                      2019-245     Biowest, LLC            11/12/2019        434             240.00            240.00
                                     11/12/2019   Bill                      EI00886607   Eide Bailly             12/12/2019        404             500.00            500.00
                                     11/12/2019   Bill                      2019-238     Biowest, LLC            01/11/2020        374            5,615.00          5,615.00
                                     11/13/2019   Bill                      86296        Wick & Trautwein, LLC   11/13/2019        433            8,710.00          4,472.60
                                     11/30/2019   Bill                      62235        WGWC P.C.               11/30/2019        416            3,403.07           669.40
                                     12/04/2019   Bill                      2019-275     Biowest, LLC            12/04/2019        412            1,300.00          1,300.00
                                     12/31/2019   Bill                      62960        WGWC P.C.               12/31/2019        385            3,016.40           597.80
Total for 91 or more days past due                                                                                                       $    1,003,109.86    $   665,712.52


61 - 90 days past due
                                     10/06/2020   Bill                      210          Biowest, LLC            10/06/2020        105            1,085.00          1,085.00
                                     10/07/2020   Bill                      68265        WGWC P.C.               10/07/2020        104             320.00              64.00
                                     10/08/2020   Bill                      212          Sorenson                10/08/2020        103                86.40            86.40
                                     10/13/2020   Bill                      213          Sorenson                10/13/2020         98             945.00            945.00
                                     10/28/2020   Bill                      225          Omega Scientific        10/28/2020         83         135,000.00         135,000.00
                                     10/31/2020   Bill                      290456       SLBiggs                 10/31/2020         80            2,040.00           408.00
Total for 61 - 90 days past due                                                                                                          $     139,476.40     $   137,588.40   POST

31 - 60 days past due
                                     10/06/2020   Bill                      207          SSI Bio                 11/05/2020         75           5,164.40           5,164.40
                                     11/09/2020   Bill                      233          Access Cell Culture     11/09/2020         71            1,300.00          1,300.00
                                     11/20/2020   Bill                      89054        Wick & Trautwein, LLC   11/20/2020         60          21,621.00          21,621.00
                                     11/20/2020   Bill                      69998        Wick & Trautwein, LLC   11/20/2020         60             866.75            866.75
                                     11/30/2020   Bill                      51754        SLBiggs                 11/30/2020         50           3,750.00           3,750.00
Total for 31 - 60 days past due                                                                                                          $      32,702.15     $    32,702.15   POST

1 - 30 days past due
                                     12/02/2020   Bill Payment (Check)      wire         Corning Inc             12/02/2020         48          -15,118.26         -4,180.26
                                     12/07/2020   Bill                      257          Biowest, LLC            12/07/2020         43          80,900.00          80,900.00
    Case:19-19802-JGR Doc#:332-1 Filed:02/02/21                                                                    Entered:02/02/21 09:00:26 Page20 of
                                          39

                                 11/30/2020      Bill                   69773      WGWC P.C.          12/08/2020      42              930.50            930.50
                                 12/08/2020      Bill                   69777      WGWC P.C.          12/08/2020      42            1,594.20          1,594.20
                                 12/08/2020      Bill                   69774      WGWC P.C.          12/08/2020      42              920.00            920.00
                                 12/08/2020      Bill                   69775      WGWC P.C.          12/08/2020      42              611.00            611.00
                                 12/08/2020      Bill                   69776      WGWC P.C.          12/08/2020      42              168.00            168.00
                                 12/08/2020      Bill Payment (Check)   wire       Biowest, LLC       12/08/2020      42           -81,595.00         -9,320.00
                                 12/14/2020      Bill                   264        Sorenson           12/14/2020      36              520.00            520.00
                                 12/15/2020      Bill                   269        Sorenson           12/15/2020      35           22,680.00         22,680.00
                                 12/15/2020      Bill                   267        Corning Inc        12/15/2020      35              401.00            401.00
                                 12/18/2020      Bill Payment (Check)   7286       Sorenson           12/18/2020      32           -30,034.00          -180.00
                                 12/29/2020      Bill                              Excel Scientific   12/29/2020      21            1,927.40          1,927.40
                                 12/30/2020      Bill                   275        Sorenson           12/30/2020      20           17,712.00         17,712.00
                                 12/30/2020      Bill                   274        Sorenson           12/30/2020      20            4,608.00          4,608.00
Total for 1 - 30 days past due                                                                                              $       6,224.84    $   119,291.84    POST

Current
                                 12/31/2020      Bill                   299        Biowest, LLC       12/31/2020      19           94,200.00         94,200.00
                                 12/31/2020      Bill                   287        Sorenson           12/31/2020      19            6,930.00          6,930.00
                                 12/31/2020      Bill                   301        Sorenson           12/31/2020      19            3,900.00          3,900.00
                                 12/31/2020      Bill                   285        Corning Inc        12/31/2020      19            1,373.10          1,373.10
                                 12/31/2020      Bill                   293        Sorenson           12/31/2020      19            1,045.00          1,045.00
                                 12/31/2020      Journal Entry          AJE 2693   SHOWA              12/31/2020      19           -45,000.00        -45,000.00
                                 12/31/2020      Bill                   303        SSI Bio            01/30/2021      -11          46,653.37         46,653.37
                                 12/31/2020      Bill                   306        SSI Bio            01/30/2021      -11          10,202.78         10,202.78
                                 12/31/2020      Bill                   302        SSI Bio            01/30/2021      -11           8,041.45          8,041.45
                                 12/31/2020      Bill                   304        SSI Bio            01/30/2021      -11           5,416.46          5,416.46
                                 12/31/2020      Bill                   305        SSI Bio            01/30/2021      -11           5,416.46          5,416.46
                                 12/31/2020      Bill                   307        SSI Bio            01/30/2021      -11             520.55            520.55
Total for Current                                                                                                           $     138,699.17    $   138,699.17    POST

TOTAL                                                                                                                       $   1,320,212.42    $ 1,093,994.08




TOTAL PRE-PETITION AP               372,279.98
TOTAL POST-PETITION AP              721,714.10
        Case:19-19802-JGR Doc#:332-1 Filed:02/02/21                                Entered:02/02/21 09:00:26 Page21 of
                                              39
    DEBTOR(S): PEAK SERUM, INC                                                  CASE NO: 19-19802 JGR


                                                         Form 2-F
                                               QUARTERLY FEE SUMMARY *
                                         For the Month Ended:     12/31/2020

                                                 Cash                         Quarterly                                    Date
Month              Year                     Disbursements **                  Fee Due          Check No.                   Paid

January             2020    $                            145,431.00
February            2020                                 437,987.00
March               2020                                 392,477.00

   TOTAL 1st Quarter        $                            975,895.00                 4,875               7110                    4/20/2020

April               2020    $                            422,736.00
May                 2020                                 262,710.00
June                2020                                 350,474.00

   TOTAL 2nd Quarter        $                          1,035,920.00                10,359      Debit                           11/11/2020

July                2020    $                            382,910.00
August              2020                                 359,102.00
September           2020                                 350,242.00

   TOTAL 3rd Quarter        $                          1,092,254.00                10,923

October             2020    $                            408,262.00
November            2020                                 391,856.00
December            2020                                 351,251.00

   TOTAL 4th Quarter        $                          1,151,369.00 $          11,513.69


                                          FEE SCHEDULE (as of JANUARY 1, 2018)
                                    Subject to changes that may occur to 28 U.S.C. §1930(a)(6)
Quarterly Disbursements            Fee                                    Quarterly Disbursements                             Fee
$0 to $14,999.....................  $325                                  $225,000 to $299,999..................                $1,950
$15,000 to $74,999.............     $650                                  $300,000 to $999,999.........................         $4,875
$75,000 to $149,999............. $975                                     $1,000,000 or more***.................      1% of quarterly
$150,000 to $224,999......... $1,625                                                                                 disbursements or
                                                                                                                 $250,000, whichever is
                                                                                                                less (subject to change
                                                                                                                    after 9/30/2018)***

* This summary is to reflect the current calendar year's information cumulative to the end of the reporting period
** Should agree with line 3, Form 2-B. Disbursements are net of transfers to other debtor in possession bank accounts
*** For disbursements in excess of $1,000,000, this amount is subject to annual adjustment. Please refer to
     https://www.justice.gov/ust/chapter-11-quarterly-fees

Failure to pay the quarterly fee is cause for conversion or dismissal of the chapter 11 case. [11 U.S.C. Sec. 1112(b)(10)]
In addition, unpaid fees are considered a debt owed to the United States and will be assessed interest under 31 U.S.C. §3717
                                                                                                                     Rev. 01/01/2018
 Case:19-19802-JGR Doc#:332-1 Filed:02/02/21                                  Entered:02/02/21 09:00:26 Page22 of
                                       39


DEBTOR(S): PEAK SERUM, INC                                                         CASE NO: 19-19802 JGR

                                                     Form 2-G
                                                  NARRATIVE
                                 For Period Ending: 12/31/2020

Please provide a brief description of any significant business and legal actions taken by the debtor, its creditors,
or the court during the reporting period, any unusual or non-recurring accounting transactions that are reported in
the financial statements, and any significant changes in the financial condition of the debtor which have occurred
susequent to the report date.




                                                                                                            Rev. 01/01/2018
Case:19-19802-JGR Doc#:332-1 Filed:02/02/21   Entered:02/02/21 09:00:26 Page23 of
                                      39
Case:19-19802-JGR Doc#:332-1 Filed:02/02/21   Entered:02/02/21 09:00:26 Page24 of
                                      39
Case:19-19802-JGR Doc#:332-1 Filed:02/02/21   Entered:02/02/21 09:00:26 Page25 of
                                      39
Case:19-19802-JGR Doc#:332-1 Filed:02/02/21   Entered:02/02/21 09:00:26 Page26 of
                                      39
Case:19-19802-JGR Doc#:332-1 Filed:02/02/21   Entered:02/02/21 09:00:26 Page27 of
                                      39
Case:19-19802-JGR Doc#:332-1 Filed:02/02/21   Entered:02/02/21 09:00:26 Page28 of
                                      39
Case:19-19802-JGR Doc#:332-1 Filed:02/02/21   Entered:02/02/21 09:00:26 Page29 of
                                      39
Case:19-19802-JGR Doc#:332-1 Filed:02/02/21   Entered:02/02/21 09:00:26 Page30 of
                                      39
Case:19-19802-JGR Doc#:332-1 Filed:02/02/21   Entered:02/02/21 09:00:26 Page31 of
                                      39
Case:19-19802-JGR Doc#:332-1 Filed:02/02/21   Entered:02/02/21 09:00:26 Page32 of
                                      39
Case:19-19802-JGR Doc#:332-1 Filed:02/02/21   Entered:02/02/21 09:00:26 Page33 of
                                      39
Case:19-19802-JGR Doc#:332-1 Filed:02/02/21   Entered:02/02/21 09:00:26 Page34 of
                                      39
Case:19-19802-JGR Doc#:332-1 Filed:02/02/21   Entered:02/02/21 09:00:26 Page35 of
                                      39
Case:19-19802-JGR Doc#:332-1 Filed:02/02/21   Entered:02/02/21 09:00:26 Page36 of
                                      39
Case:19-19802-JGR Doc#:332-1 Filed:02/02/21   Entered:02/02/21 09:00:26 Page37 of
                                      39
Case:19-19802-JGR Doc#:332-1 Filed:02/02/21   Entered:02/02/21 09:00:26 Page38 of
                                      39
Case:19-19802-JGR Doc#:332-1 Filed:02/02/21   Entered:02/02/21 09:00:26 Page39 of
                                      39
